Name: Commission Regulation (EEC) No 2816/89 of 19 September 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 271 /22 Official Journal of the European Communities 20. 9. 89 COMMISSION REGULATION (EEC) No 2816/89 of 19 September 1989 fixing the amount of the subsidy on oil seeds Whereas the abatement of the subsidy for sunflower seed which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calcu ­ lated on the basis of an abatement of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2639/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seedQ, as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2645/89 f), as last amended by Regulation (EEC) No 2785/89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2645/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy for sunflower seed will be confirmed or replaced as from 20 September 1989 to take into account the consequences of the appli ­ cation of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 20 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 128, 11 . 5 . 1989, p. 15. 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 255, 1 . 9 . 1989, p. 14. 0 OJ No L 167, 25. 7. 1972, p. 9. O OJ No L 197, 26. 7. 1988, p. 10. f) OJ No L 255, 1 . 9. 1989, p. 32. ( «) OJ No L 268, 15. 9 . 1989, p. 51 . O OJ No L 266, 28. 9. 1983, p. 1 . ("&gt;) OJ No L 53, 1 . 3 . 1986, p. 47. ( ») OJ No L 183, 3 . 7. 1987, p. 18 . 20. 9 . 89 Official Journal of the European Communities No L 271 /23 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) : I  Spain  Portugal  Other Member States 1,170 0,000 21,557 1,170 0,000 21,347 1,170 0,000 21,822 1,170 0,000 22,100 1,170 0,000 22,235 1,170 0,000 22,685 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 51,23 56,86 1 040,92 163,42 192,51 18,188 14,215 36166 3 526,67 50,73 56,31 1 030,78 161,77 190,63 18,005 14,057 35 816 3 474,02 51,85 57,56 1 053,72 165,46 194,87 18,416 14,371 36 610 3 536,05 5,2,51 58,30 1 067,14 167,61 197,35 18,655 14,529 37 009 3 559,74 52,83 58,65 1 073,66 168,63 198,56 18,768 14,618 37 235 3 581,31 54,03 60,03 1 095,39 172,13 202,58 19,158 14,826 37 790 3 577,40 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 178,89 3 088,59 178,89 3 058,01 178,89 3 117,57 178,89 3 150,37 178,89 3 171,68 178,89 3 213,99 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc)  in another Member State (Esc) 0,00 4 375,64 0,00 4 334,91 0,00 4 366,91 0,00 4 398,08 0,00 4 416,15 0,00 4445,96 No L 271 /24 Official Journal of the European Communities 20. 9. 89 ANNEX II Aids to colza and rape seed 'double zero* (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,670 2,500 24,057 3,670 2,500 23,847 3,670 2,500 24,322 3,670 2,500 24,600 3,670 2,500 24,735 3,670 2,500 25,185 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl) ;  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 57,13 63,46 1 161,64 182,66 214,83 20,330 15,969 40 349 3 975,14 56,64 62,90 1 151,50 181,02 212,96 20,147 15,810 39 999 3 922,48 57,75 64,16 1 174,43 184,71 217,20 20,558 16,124 40 792 3 984,52 58,41 64,89 1 187,86 186,85 219,68 20,797 16,283 41 192 4 008,20 58,73 65,25 1 194,38 187.88 220.89 20,910 16,371 41 418 4 029,77 59,94 66,62 1216,11 191,37 224,90 21,299 16,580 41 972 4 025,86 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 561,13 3 470,83 561,13 3 440,25 561,13 3 499,81 561,13 3 532,61 561,13 3 553,92 561,13 3 596,23 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 480,01 4 855,65 480,01 4 814,91 480,01 4 846,92 480,01 4 878,09 480,01 4 896,15 480,01 4 925,96 20. 9. 89 Official Journal of the European Communities No L 271 /25 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 9 (') 1st period 10 (-) 2nd period 110 3rd period 12 (') 4th period 1 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 6,890 0,000 21,431 6,890 0,000 21,562 6,890 0,000 21,693 6,890 0,000 22,024 6,890 0,000 22,230 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 50,99 56,53 1 034,84 162,00 191,38 18,031 1 3,968 35 973 3 444,01 51,29 56,88 1 041,16 163,03 192,55 18,145 14,067 36 192 3 457,97 51,60 57,22 1 047,49 164,02 193,72 18,255 14,112 36 412 3 444,89 52,39 58,10 1 063,47 166,57 196,68 18,539 14,302 36 889 3 473,38 52,87 58,64 1 073,42 168,14 198,52 18,714 14,441 37 233 3 508,30 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 3 602,89 1 053,45 3 621,91 1 053,45 3 630,08 1 053,45 3 669,52 1 053,45 3 701,52 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 461,36 6 297,15 0,00 6487,43 6 322,57 0,00 6 440,61 6 276,93 0,00 6 479,95 6 315,28 0,00 6 510,98 6 345,52 3. Compensatory aids :  in Spain (Pta) 3 554,63 3 573,64 3 581,81 3 621,25 3 651,82 4. Special aid :  in Portugal (Esc) 6 297,15 6 322,57 6 276,93 6 315,28 6 345,52 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM 2,076500 2,073210 2,069810 2,066900 2,066900 2,058140 Fl Bfrs/Lfrs FF 2,341260 43,434100 6,997310 2,337420 43,407800 6,997580 2,333550 43,380700 6,997470 2,329900 43,354300 6,997140 2,329900 43,354300 6,997140 2,319320 43,265900 6,994510 Dkr £Irl £ 8,065500 0,778766 0,676918 8,066380 0,778400 0,679545 8,068870 0,778795 0,682179 8,070840 0,778975 0,684452 8,070840 0,778975 0,684452 8,078670 0,781394 0,691559 Lit Dr 1 488,21 178,81100 1 491,74 180,34300 1 495,51 182,05800 1 499,20 183,70700 1 499,20 183,70700 1 510,05 189,22100 Esc Pta 173,43100 129,47000 174,01200 130,11900 174,64400 130,69500 175,46900 131,17700 175,46900 131,17700 178,26100 132,46900